index numbers control number tam-112259-98 mar internal_revenue_service national_office technical_advice_memorandum taxpayer's name taxpayer's address taxpayer's ein tax years involved date of conference legend taxpayer product m country a country b year year year year year year year year year year year x _ issue whether taxpayer may deduct under sec_162 of the internal_revenue_code certain consulting fees incurred to develop a transfer_pricing_methodology tpm and negotiate an advance_pricing_agreement apa or whether taxpayer must capitalize those fees under sec_263 conclusion taxpayer may deduct under sec_162 the consulting fees incurred in developing a tpm and negotiating an apa facts taxpayer is in the business of producing and distributing product m during its year tax_year taxpayer began contemplating whether to apply to the internal_revenue_service for an apa with respect to various transactions between taxpayer at the time the service and certain related companies in country a and country b was considering the proposal of significant transfer_pricing adjustments under sec_482 with respect to such transactions for tax years beginning in year and had already proposed such adjustments for the year and year tax years ’ taxpayer viewed the apa as a possible vehicle for developing a tpm agreeable to the service as well as the tax authorities in country a and country b that would serve as a basis for resolving all actual and potential disputes with the service for prior tax years and for avoiding such disputes in future years during its year tax_year taxpayer filed an application_for an apa pursuant to revproc_91_22 1991_1_cb_526 to cover its year through year tax years while the application was pending exam suspended its consideration of transfer_pricing adjustments for the tax years under audit and appeals suspended its consideration of proposed transfer_pricing adjustments for prior tax years sec_482 authorizes the service to allocate income among related companies when it determines that a taxpayer has employed transfer prices that do not reflect an arm's length price the regulations under sec_482 provide that a taxpayer must establish a tpm between related companies that reflects the best_method to achieve an arm's length price an apa memorializes the service's determination that a specific tpm reflects the best_method for a particular taxpayer under the arm's length standard of sec_482 revproc_91_22 has been superseded by revproc_96_53 1996_2_cb_385 ob to assist taxpayer in developing a tpm taxpayer's outside legal counsel retained the economic consulting firm of x x developed a tpm that was proposed as part of the apa application and then worked with taxpayer and the service over the next several years to make appropriate modifications to the tpm as negotiations proceeded x rendered monthly bills for its services and taxpayer currently deducted the amounts billed for both financial reporting and federal_income_tax purposes taxpayer began using a version of the tpm for internal pricing purposes in its year tax_year and reported operating results based on these prices for both tax and financial_accounting purposes in year following an agreement reached by the competent_authorities of the united_states and country a taxpayer and the service formally entered into an apa for its year through year tax years in conjunction with the execution of the apa the service agreed to impose no transfer_pricing adjustments for taxpayer's year through year tax years and to withdraw its proposed adjustments for year sec_3 and by the time the apa was finalized in year it had already expired thus pursuant to section dollar_figure of revproc_96_53 taxpayer filed a request with the service to renew the apa for its year through year tax years negotiations between taxpayer and the service on this renewal have been progressing but no formal agreement has yet been reached in the course of its examination of taxpayer for the year through year tax years the service has proposed to capitalize under sec_263 the fees paid to x during these years the fees were incurred for x to develop the tpm and to assist in negotiating the apa with the service these activities culminated in the adoption of the apa for the year through year tax years and the use of the tpm to resolve transfer_pricing issues for the year through year tax years law and analysis sec_162 provides that taxpayers may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 of the income_tax regulations under sec_162 a taxpayer may generally deduct ordinary and necessary business_expenses paid_or_incurred in connection with the determination collection_or_refund_of_any_tax hereinafter referred to generally as tax compliance costs tax compliance costs include expenses paid the competent_authority of country b was not prepared to participate in the negotiations and thus did not agree to the tpm or incurred for tax counsel in connection with the preparation of tax returns in connection with any proceeding involved in determining the extent of tax_liability or in contesting tax_liability see sec_212 and sec_1_212-1 see also revrul_89_68 1989_1_cb_82 fees paid to a tax practitioner to prepare and submit a request for a ruling as well as the related user_fee paid to the service are deductible by an individual under sec_212 in the instant case taxpayer incurred costs to comply with sec_482 through the apa process thus the fees paid to x in this regard are tax compliance costs sec_263 prohibits a deduction for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate see also sec_1_263_a_-1 the amounts referred to in sec_263 include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_1_263_a_-2 under these rules the supreme court has held that taxpayers must capitalize the costs of creating or acquiring a separate and distinct asset with a useful_life extending substantially beyond the end of the taxable_year see 403_us_345 in addition to this separate and distinct asset standard the supreme court has also held that taxpayers must capitalize costs under sec_263 if they generate significant future_benefits 503_us_79 all deductions that are otherwise allowable under sec_162 are subject_to these capitalization standards see sec_161 thus tax compliance costs are allowable as deductions under sec_162 only if they are not required to be capitalized under sec_263 the determination of whether tax compliance costs are capital expenditures depends on the facts and circumstances of the particular situation revrul_67_401 1967_2_cb_123 costs incurred by a taxpayer in applying for a letter_ruling in connection with a research_and_development project are not research and experimental sec_212 allows a deduction to an individual for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax sec_1_212-1 provides that expenses are deductible if paid_or_incurred by an individual for tax counsel or in connection with the preparation of his tax returns or in connection with any proceedings involved in determining the extent of tax_liability or in contesting his tax_liability similarly sec_162 broadly allows a deduction for these costs when incurred by a taxpayer engaged in a trade_or_business i expenditures but are ordinary and necessary business_expenses or capital expenditures depending on the facts of the particular case for example the costs of tax_advice directly related to a capital_transaction must be capitalized 722_f2d_1462 sth cir t he deductibility of any expense related to tax_advice or assistance must still turn on whether the origin of the tax-related expense was ordinary and necessary or was a capital acquisition or disposition citing 397_us_572 and lincoln savings u s pincite revrul_67_125 1967_1_cb_31 legal fees incurred by a corporation in securing advice on the tax consequences prior to the consummation of a merger a subsequent stock split and a proposed distribution in redemption of a portion of the outstanding_stock are capital expenditures the agent argues that the fees paid to x should be capitalized because the tpm and the apa provided taxpayer with a significant future benefit this benefit was the potential reduction of taxpayer's future tax compliance costs for the years covered by the apa however the reduction of future costs without more is not a sufficient ground for capitalization see 101_tc_581 amounts paid to majority shareholder to prevent her from causing an increase in royalty rates were currently deductible revrul_95_32 1995_1_cb_8 expenditures that reduce a utilities' future production_costs are deductible revrul_94_77 1994_2_cb_19 severance payments made to employees in connection with a business down-sizing are deductible even though they may produce some future_benefits such as reducing future operating costs and increasing operating efficiencies thus with regard to both the tpm and the apa we believe the fees paid to x did not provide taxpayer with the type of significant future_benefits necessary to require capitalization we also do not believe that either the tpm or the apa constitutes a separate and distinct asset within the contemplation of sec_263 instead based on the facts and circumstances set forth above we conclude that the fees paid to x are merely tax compliance costs that did not create a separate and distinct asset or provide taxpayer with significant future_benefits moreover the fees did not relate to an otherwise capital_transaction thus taxpayer may deduct under sec_162 the consulting fees paid to x in developing the tpm and negotiating the apa a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
